                        UNITED STATES DISTRICT COURT                   RECEIVED
                           DISTRICT OF MINNESOTA
                                                                              Nov   17 2020
                                                                   JLERK, U.S. DISTRICT COURT
  3M COMPANY,                                                       MINNEAPOLIS, MINNHSOTA

                Plaintiff.
                                                   CASE NO.
      vs.

  Individuals, Partnerships, and
  Unincorpoiated Associations identifi ed    PLAINTIFF'S MOTION FOR LEAVE
  in Schedule 66Att.                           TO FILE UNDER SEAL AI\D/OR
                                               REDACTED DOCT]MENTS FOR
                Defendants.                            GOOD CAUSE




       Plaintiff 3M Company ("3M" or "Plaintiff'), by and through its undersigned

attorneys, and pursuant to Local Civil Rule 5.6, hereby moves for leave to file a redacted

version of the following documents and/or temporarily file the following documents under

seal: (1) Schedule A to the Complaint, which includes a list of eBay Seller Identities used

by Defendants; and (2) the Declaration of Michael Gannon submitted with PlaintifPs

memorandum of law in support of its ex parte motion for a temporary restraining order

including temporary asset restraint and expedited discovery, which contains screenshots and

information from Defendants' Internet Store listings that would divulge their Seller

Identities.

       Plaintiff s motion is based upon this Motion, the Memorandum in Support of this

Motion, and all of the papers and proceedings in this matter.


                                                                        SCAhINEDI
                                                                        NOV r 7 z0Z0
                                                                     U.S. DISTRICT COURT MPLS
Dated: November 17, 2020   GREENE ESPEL PLLP

                            s/ Svbil L. Dunloo
                           Jenny Gassman-Pines, Reg. No. 386511
                            Sybil L. Dunlop, Reg. No. 0390186
                            222 S. Ninth Street, Suite 2200
                           Minneapolis, MN 55402
                           j gassman-pines@greeneespel. com
                            sdunlop @greeneespel. com
                            (612) 373-0830


                           PIRIGY BARBER PLLC
                           Christopher Weimer (pro hac vice forthcoming)
                           Alexandra Bistline (pro hac vice forthcoming)
                           David Armendariz(pro hac vice forthcomiqg)
                           1801 East 6th Street, Suite 300
                           Austin, Texas 78702
                           Telephone: (512) 322-5200
                           Facsimile: (512)322-520t
                           cweimer@f irkeybarber. com
                           abi stline@f irkeybarber. com
                           darmendariz@pirkeybarber. com

                           Attorneys   for Plaintiff 3M Company




                                 -2-
